DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method of performing fabrication operations to form a nanosheet field effect transistor (FET) device, wherein the fabrication operations include:
forming a multi-layered nanosheet stack over a portion of a substrate;
wherein the multi-layered nanosheet stack comprises a sacrificial layer and a non- sacrificial layer;
wherein the substrate does not include the non-sacrificial layer of the multi-layered nanosheet stack;
forming a first source or drain (S/D) trench adjacent to a first end of the multi-layered nanosheet stack;
forming a second S/D trench adjacent to a second end of the multi-layered nanosheet stack;
removing a region of the substrate, wherein the space that was occupied by the region of the substrate defines a bottom dielectric isolation (BDI) cavity in the substrate, wherein the BDI cavity is positioned beneath at least the multi-layered nanosheet stack, the first S/D trench, and the second S/D trench; and
filling the BDI cavity with a dielectric material, thereby forming a BDI region positioned beneath at least the multi-layered nanosheet stack, the first S/D trench, and the second S/D trench.

Claim 13 recites a method of performing fabrication operations to form a nanosheet field effect transistor (FET) device, wherein the fabrication operations include:
forming a nanosheet stack over a sub-fin of a substrate;
forming a first source or drain (S/D) trench adjacent to a first end of the nanosheet stack;
forming a second S/D trench adjacent to a second end of the nanosheet stack;
removing a region of the sub-fin to form a bottom dielectric isolation (BDI) cavity in the substrate, wherein the BDI cavity is positioned beneath at least the nanosheet stack, the first S/D trench, and the second S/D trench; and
applying pressure to a dielectric material to fill the BDI cavity with the dielectric material, thereby forming a BDI region positioned beneath at least the nanosheet stack, the first S/D trench, and the second S/D trench.

Claim 19 recites a nanosheet field effect transistor (FET) device comprising:
a nanosheet stack over a portion of a substrate;
a first source or drain (S/D) region adjacent to a first end of the nanosheet stack;
a second S/D region adjacent to a second end of the nanosheet stack; and
a bottom dielectric isolation (BDI) region formed in the substrate and comprising a dielectric material:;
wherein the BDI region is positioned beneath at least the nanosheet stack, the first S/D region, and the second S/D region; and
wherein the BDI region further comprises a faceted bottom surface.



A search of other, relevant references does not show Applicant’s method, or device, to be anticipated or obvious. US Patent No. 10,103,238 (“Zang”), US PG Pub 2020/0152734 (“Frougier”) and US PG Pub 2020/0312956 (“Yeh”) are cited as being examples of relevant references in the art. The references disclose various embodiments of nanosheet structures having isolation components beneath the nanosheet stacks. However, the references do not disclose, or suggest, the methods of manufacturing claimed by Applicant, nor do they disclose the isolation region having faceted bottom surfaces. Claims 2-12, 14-17 and 20 depend on one of Claims 1, 13 and 19 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818